Dear Mr. Nida:
You have asked for an opinion from this office concerning whether certain amended resolutions promulgated by the Red River Waterway District dated November 8, 1989 and March 14, 1990 properly dedicate the subject areas to perpetual recreational use as required by the transferee, the United States Corps of Engineers, or whether such dedication must be contained in the transfer deeds.
After a review of the amended resolutions which you forwarded to us under separate cover and the applicable law, we are of the opinion that the resolutions are proper and effect the necessary dedication.
The resolutions establish that the Waterway District intends to perpetually dedicate the subject property to recreational purposes and even though this intention is not clearly stated in the deeds, the dedication is still effective.
If a landowner clearly expresses an intention to dedicate property to a certain use, it is of no moment that the actual deed fails to contain the formal dedication.  See:  Anderson v. Police Jury of the Parish of East Feliciana, 452 So.2d 730 (1st Cir. 1984).  Accordingly, the amended resolutions properly effect a perpetual dedication in the same manner as if the provisions were included in the actual deed of transfers.
If we may be of further service in this matter, please advise.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: DAVID C. KIMMEL Assistant Attorney General